I N THE COURT OF APPEALS OF TENNESSEE

                                              EASTERN SECTI ON             FILED
                                                                            October 4, 1996

                                                                           Cecil Crowson, Jr.
                                                                           Appellate C ourt Clerk

RONALD D. MACKI E a nd                               )   COCKE COUNTY
BRENDA L. MACKI E                                    )   03A01- 9604- CH- 00138
                                                     )
         Pl a i nt i f f s - Appe l l e e s          )
                                                     )
                                                     )   HON. C. S. RAI NWATER, J R. ,
         v.                                          )   CHANCELLOR
                                                     )
                                                     )
DAVI D K. HI NCHY a nd                               )
PEARLI NE HI NCHY                                    )
                                                     )   AFFI RMED I N PART; REVERSED
         De f e nda nt s - Appe l l a nt s           )   I N PART; a nd REMANDED




FLETCHER L. ERVI N OF NEWPORT FOR APPELLANTS

R. J . TUCKER OF NEWPORT FOR APPELLEES




                                      O P I N I O N




                                                                          Godda r d, P. J .




                 Da vi d K. Hi nc hy a nd Pe a r l i ne Hi nc hy, who a r e r e s i de n t s

o f I n d i a na , a ppe a l j udgme nt s of t he Cha nc e r y Cour t f or Coc ke

Co u n t y .   The Cha nc e l l or , f i r s t , gr a nt e d a de f a ul t j udgme nt

a g a i n s t t he m i n f a vor of Rona l d D. M c ki e a nd Br e nda L. M c ki e ,
                                                 a                         a

wh o a r e r e s i de nt s of Fl or i da .          The Cour t a l s o or de r e d t he s a l e o f
c e r t a i n r e a l e s t a t e , t he pr oc e e ds of whi c h woul d be a ppl i e d t o

t h e s a t i s f a c t i on o f t he i n de bt e dne s s s e c ur e d by t he r e a l e s t a t e

a n d , p r e l i mi na r i l y, a pe r s ona l j udgme nt i n t he a mount of $18, 2 0 0 ,

p l u s i n t e r e s t a t t he r a t e of 8. 65 pe r c e nt pe r a nnum f r om Oc t ob e r

1, 1989.       Se c ond, a f t e r s a l e of t he pr ope r t y a nd gi vi ng c r e di t

f o r p a y me nt s pr e vi ous l y ma de , he a wa r de d a de f i c i e nc y j udgme nt i n

t h e a mo unt of $15, 719. 97, whi c h i nc l ude d c our t c os t s a nd e xpe ns e s

of t he s a l e .



               The Hi nc hys a ppe a l , c ont e ndi ng t he Tr i a l Cour t wa s i n

e r r o r i n not s us t a i ni ng t h e i r Rul e 60 mot i on t o s e t a s i de t ha t

p o r t i o n of t he J une 1, 199 2, de f a ul t j udgme nt a wa r di ng t he

M c k i e s a pe r s ona l j udgme n t a ga i ns t t he m.
 a



               Al t hough t he r e we r e ot he r mot i ons by t he pa r t i e s a nd

o r d e r s of t he Cour t , we wi l l de t a i l t hos e we de e m ne c e s s a r y f or

p r o p e r di s pos i t i on of t hi s a ppe a l .



1.      Fe br ua r y 19, 1991, c ompl a i nt by M c ki e s s t yl e d, " COM
                                                 a                          PLAI NT

TO FORECLOSE ON MORTGAGE DEED, " l a t e r a me nde d by or de r e nt e r e d

M y 6 , 1991, a l l e gi ng t he Hi nc hys ha d e xe c ut e d a mor t ga ge t o t h e m
 a

s e c u r i n g a n i nde bt e dne s s of $22, 000 t ha t , a f t e r pa yi ng e i ght

p a y me n t s t he r e on i n t he a mount of $475, t he i nde bt e dne s s be c a me

i n d e f a ul t a nd s ought ( 1) pr oc e s s , ( 2) a ppoi nt me nt of a Spe c i a l

M s t e r , ( 3) s a l e of t he mor t ga ge d pr ope r t y, a nd ( 4) ge ne r a l
 a

r el i ef .




                                                 2
2.       J u ne 1, 1992, or de r gr a nt i ng de f a ul t j udgme nt a wa r di ng a

r e c o v e r y i n t he a mount of $18, 200, pl us i nt e r e s t a t t he r a t e o f

8 . 6 5 p e r c e nt pe r a nnum f r om Oc t obe r 1989, a nd or de r i ng s a l e of

t h e p r o pe r t y.



3.       Se p t e mbe r 21, 1992, M s t e r ' s r e por t di s c l os i ng s a l e wa s
                                   a

a c c o mp l i s he d a nd t he t ot a l pur c ha s e pr i c e wa s $8500.



4.       Oc t obe r 16, 1992, de c r e e c onf i r mi ng s a l e , f i xi ng a t t or ne y ' s

a n d M s t e r ' s f e e s , a nd or d e r i ng di s bur s e me nt of s a l e pr oc e e ds .
       a



5.       De c e mbe r 11, 1992, pe t i t i on by M c ki e s s e e ki ng a de f i c i e n c y
                                                  a

j u d g me n t .



6.       M r c h 18, 1993, mot i on by Hi nc hys t o di s mi s s pe t i t i on
          a

s e e k i n g a de f i c i e nc y j udgme nt f or l a c k of pe r s ona l j ur i s di c t i o n .



7.       Se pt e mbe r 8, 1993, a n s we r t o mot i on t o di s mi s s mot i on f or

d e f i c i e nc y j udgme nt by M c ki e s .
                                  a



8.       No ve mbe r 2, 1993, or d e r ove r r ul i ng Hi nc hys '        mot i on t o

d i s mi s s pe t i t i on.



9.       De c e mbe r 29, 1993, a ns we r a nd c ount e r - c ompl a i nt by Hi nc hy s .



10.      Fe br ua r y 23, 1995, a n s we r t o c ount e r - c ompl a i nt .




                                                3
11.       Oc t obe r 2, 1995, mot i on by M c ki e s t o di s mi s s Hi nc hys '
                                           a

c o u n t e r - c ompl a i nt .



12.       Oc t obe r 26, 1995, r e s pons e of Hi nc hys t o M c ki e s '
                                                              a                                             mot i on t o

d i s mi s s .



13.       No ve mbe r 3, 1995, Rul e 60 mot i on t o s e t a s i de de f a ul t

j u d g me n t a nd or de r of s a l e of J une 1, 1992.



14.       No ve mbe r 6, 1995, a ns we r t o mot i on t o s e t a s i de de f a ul t

j u d g me n t .



15.       No ve mbe r 6, 1995, mot i on by Hi nc hys t o di s mi s s M c ki e s '
                                                                      a

s u p p l e me nt a l pl e a di ng s e e ki ng a de f i c i e nc y j udgme nt .



16.       J a nua r y 9, 1996, j udgme nt f i ndi ng t ha t t he Cour t ha d

e x e r c i s e d pr ope r i n pe r s ona m a nd i n r e m j ur i s di c t i on ove r t he

Hi n c h y s , t ha t t he de c r e e c onf i r mi ng t he s a l e e nt e r e d Oc t obe r 1 6 ,
          1
1992,         i s r e s j udi c a t a t o a l l pl e a di ngs f i l e d t he r e a f t e r , a nd

t h a t t h e Cour t i mpr ope r l y ove r r ul e d Hi nc hys '                          mot i on t o di s mi s s

t h e p e t i t i on f or de f i c i e nc y j udgme nt .



                    Ba s e d upon t he f or e goi ng f i ndi ngs t he Tr i a l Cour t

g r a n t e d t he Hi nc hys '            mot i on t o di s mi s s t he M c ki e s '
                                                                         a                            pe t i t i on f o r

d e f i c i e nc y j udgme nt , di s mi s s e d t he mot i on s e e ki ng t o s e t a s i de



          1
                     Th i s o r d e r r e c i t e s t h e Oc t o b e r o r d e r wa s e n t e r e d o n Oc t o b e r   12.
It    wa s s i g n e d o n Oc t o b e r 1 2 ; h o we v e r , i t wa s e n t e r e d o n Oc t o b e r 1 6 .



                                                               4
t h e d e f a ul t j udgme nt , di s mi s s e d t he c ount e r - c ompl a i nt , a nd

r e a f f i r me d i t s a wa r d o f a de f i c i e nc y j udgme nt .



                   W f i r s t not e t ha t t he c ompl a i nt a s a me nde d doe s not
                    e

s e e k a n y pe r s ona l j udgme nt a ga i ns t t he Hi nc hys , but onl y t he s a l e

o f t h e pr ope r t y t o s a t i s f y t he M c ki e s '
                                               a                              i nde bt e dne s s .



                   W ha ve i t of ol d- - Foot not e 14, § 648, Gi bs on' s Sui t s
                    e

i n Ch a n c e r y, 4t h Ed. ( 1937) , whe n a ddr e s s i ng e xe c ut i ons - - t ha t a

d e c r e e mus t b e c i r c ums c r i b e d by t he e vi de nc e , t he e vi de nc e
                                                            2
c i r c u ms c r i be d by t he pl e a di ngs ,                 a nd t he pl e a di ngs c i r c ums c r i b e d

b y t h e pr oc e dur e of t he c ha nc e r y c our t .                         ( Se e a ppe ndi x. )



                   I n t he pr e s e nt pos t ur e of t hi s c a s e , i t i s obvi ous t h a t

t h e r e a r e no pl e a di ngs s e e ki ng a pe r s ona l j udgme nt a ga i ns t t he

Hi nc h y s .      I t i s t r ue t ha t a pe t i t i on wa s f i l e d by t he M c ki e s
                                                                                 a

wh i c h d i d s e e k s uc h r e l i e f , but t he or de r of t he Tr i a l Cour t o n

J a n u a r y 9, 1996, gr a nt e d t he mot i on of t he Hi nc hys t o s t r i ke t h a t

p e t i t i o n, a nd t hi s a c t i on by t he Cha nc e l l or i s not a ppe a l e d.



                   W a c c or di ngl y f i nd t ha t a t t he t i me of t he e nt r y of
                    e

t h e p e r s ona l j udgme nt on J a nua r y 9, 1996, t he r e we r e no pl e a di n g s

wh i c h woul d a ut hor i z e t he Cha nc e l l or t o gr a nt s uc h a j udgme nt ,

a n d s o muc h of hi s or de r t ha t pur por t s t o do s o i s r e ve r s e d.




         2
                    Ru l e 1 5 o f t h e Te n n e s s e e Ru l e s o f Ci v i l P r o c e d u r e n o w a l l o ws
d e c r e e s t o b e e n t e r e d wh e n i s s u e s n o t p l e a d e d a r e " t r i e d b y e x p r e s s o r i mp l i e d
c ons e n t of t he pa r t i e s . "



                                                                5
                I n our r e s ol ut i on of t he c a s e , we ha ve not ove r l ooke d

t h e f a c t t ha t t he c ompl a i nt a s a me nde d di d s e e k ge ne r a l r e l i e f .

W a r e , howe ve r , di s i nc l i ne d t o f i nd t ha t t hi s pl e a di ng i s
 e

s u f f i c i e nt l y br oa d t o pl a c e t he Hi nc hys on not i c e t ha t t he y wo u l d

b e c a s t i n j udgme nt s houl d t he s a l e of t he pr ope r t y not ge ne r a t e

s u f f i c i e nt f unds t o pa y t he i nde bt e dne s s .



                Gi bs on' s Sui t s i n Cha nc e r y, 7t h Ed. , a ddr e s s e d t he

q u e s t i o n t hus l y:



                  § 220.     Re l i e f Unde r t he Ge ne r al Pr aye r . - - As a
        r u l e , no r e l i e f c a n be gr a nt e d i f none i s de ma nde d; a nd
        n o r e l i e f wi l l be g r a nt e d i nc ons i s t e nt wi t h t ha t
        d e ma nde d.    The de c r e e or di na r i l y f ol l ows t he s pe c i a l
        r e l i e f s ought by t he c ompl a i nt , i f t he pl e a di ngs a nd
        p r oof wi l l wa r r a nt i t .

                  I f t he p l a i nt i f f i s not e nt i t l e d t o t he s pe c i f i c
        r e l i e f he pr a ys , he ma y unde r t he ge ne r a l pr a ye r ha ve
        s u c h ot he r r e l i e f a s t he pl e a di ngs a nd pr oof wi l l
        j u s t i f y, pr ovi de d i t i s not of a c ha r a c t e r t o t a ke t he
        d e f e nda nt by s ur pr i s e .      The r e l i e f unde r t he ge ne r a l
        p r a ye r mus t f ol l ow, or di na r i l y a nd l ogi c a l l y, t he
        p l e a di ngs a nd t he pr oof .        I f t he c ompl a i nt pr a ys f or
        g e ne r a l r e l i e f onl y, t he pl a i nt i f f c a n by a me ndme nt
        d e ma nd t he s pe c i f i c r e l i e f he i s e nt i t l e d t o on t he
        c a s e ma de out by t he pl e a di ngs a nd pr oof .



                Be f or e c onc l udi ng, we poi nt out t ha t not hi ng c ont a i ne d

i n t h i s opi ni on woul d i n a ny wa y a f f e c t t he va l i di t y of t he

c o u r t - o r de r e d s a l e of t he mor t ga ge d pr ope r t y.



                For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d i n pa r t a nd r e ve r s e d i n pa r t , a nd t he c a us e

r e ma n d e d f or s uc h f ur t he r pr oc e e di ngs , i f a ny, a s ma y be



                                                 6
n e c e s s a r y a nd c ol l e c t i on of c os t s be l ow.   Cos t s of a ppe a l a r e

a d j u d g e d a ga i ns t t he M c ki e s .
                                  a



                                                _______________________________
                                                Hous t on M Godda r d, P. J .
                                                           .


CONCUR:



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                  7